DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in the application.  Claims 1, 6-8, 10, 16, 19, and 20 have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-4, 6-11, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cuddy et al. (US 10,029,835 B1) (“Cuddy”).
Regarding claim 1, Cuddy discloses (Figures 1-5B) a strap tie (110) comprising: a body (122, 160) including a receiving channel (Figure 2 shows a strap received in the channel), a strap engagement member (560), and a first base engagement member including an actuator component (146) coupled to an engagement component (142, 144), the actuator component integral to the body (Column 4, lines 52-59), the receiving channel extending through the body, the receiving channel capable of receiving a remote strap (Figure 4), the engagement member (560) configured to engage a movement restriction member (510) of the remote strap to prevent translation of the remote strap away from the body; a strap (150) extending from a side of the body, the strap having a thickness along the side of the body at a proximal end (at 154) attached to the body, a distal end (at 152) opposite the proximal end, and a plurality of movement restriction members (510) extending along a longitudinal axis from the proximal end to the distal end; and a rotational element (122) of the body configured to removably couple to a base to allow the strap tie to rotate about a rotational axis (longitudinal axis of 122) relative to the base (Column 6, line 66 - Column 7, line 3), the rotational axis extending through the body and perpendicular to the longitudinal axis (Figures 1 and 2), the first base engagement member configured to removably couple the rotational element to the base responsive to actuation of the actuator component (Column 4, lines 26-37).
Regarding claim 2, Cuddy discloses (Figure 3) that the rotational element (122) defines a slot (228) extending into the rotational element; and the engagement component (142, 144) is configured to be at least partially received in the slot, the actuator component (146) configured to be moved from a first position at which the engagement component extends a first distance away from the slot to a second position at which the engagement component extends a second distance less than the first distance away from the slot (Column 6, lines 17-35).
Regarding claim 3, Cuddy discloses that the actuator component is configured to be biased to the first position (Column 6, lines 17-35).
Regarding claim 4, Cuddy discloses (Figure 3) the rotational element (122) includes a circular wall (128) defining the slot (228), the slot having a slot width, the engagement component (142, 144) including an engagement wall (144) having an engagement width less than the slot width and a tab (142) extending away from the slot, the tab configured to couple the rotational element to the base (Column 6, lines 17-35).
Regarding claim 6, Cuddy discloses that the first engagement member is configured to be moved into a cavity (130) defined within the body (122) to move from a first position to a second position (Column 6, lines 17-35).
Regarding claim 7, Cuddy discloses (Figure 1) that the rotational element (122) is at least one of attached to, defined within, or extended from a first body surface portion of the body.
Regarding claim 8, Cuddy discloses (Figures 5A and 5B) that the strap engagement member (560) is configured to move within a slot (550) defined on a second body surface portion opposite the first body surface portion.
Regarding claim 9, Cuddy discloses (Figure 1) that the plurality of movement restriction members (510) define a longitudinal axis from the proximal end to the distal end, and the rotational element (122) is disposed in a plane parallel to and spaced from the longitudinal axis.
	  Regarding claim 10, Cuddy discloses (Figures 1-5B) a base including a base component (412) capable of being disposed adjacent to a portion of skin on a first base side of the base component and a first body coupler (150, 160) coupled to a second base side of the base component opposite the first base side; and a strap tie (413) including a body (122, 160) including a receiving channel, a strap engagement member (560), and a first base engagement member including an actuator component (146) coupled to an engagement component 142, 144), the actuator component integral to the body (Figure 3), the receiving channel extending through the body, the receiving channel capable of receiving a remote strap, the engagement member capable of engaging a movement restriction member of the remote strap to prevent translation of the remote strap away from the body; a strap (150) extending from a side of the body, the strap having a thickness along the side of the body at a proximal end (at 154) attached to the body, a distal end (at 152) opposite the proximal end, and a plurality of movement restriction members (510); and a rotational element (122) of the body configured to removably couple to the base to allow the strap tie to rotate relative to the base about a rotational axis perpendicular to an axis through the receiving channel (Column 6, line 66 - Column 7, line 3), the first base engagement member configured to removably couple the rotational element to the base responsive to actuation of the actuator component (Column 4, lines 26-37).
Regarding claim 11, Cuddy discloses that the first body coupler includes a first cavity (550) defining a first diameter and a first coupler edge (570) spaced from the first cavity on an opposite side of the first cavity from the base component, the first coupler edge defining a second diameter less than the first diameter.
	Regarding claim 18, Cuddy discloses (Figure 3) that the rotational element (122) defines a slot (228) extending into the rotational element; and the engagement component (142, 144) is configured to be at least partially received in the slot, the actuator component (146) configured to be moved from a first position at which the engagement component extends a first distance away from the slot to a second position at which the engagement component extends a second distance less than the first distance away from the slot (Column 6, lines 17-35).
Regarding claim 19, Cuddy discloses (Figure 3) the rotational element includes (122) a circular wall (128) defining the slot (228), the slot having a slot width, the engagement component (142, 144) including an engagement wall (142) having an engagement width less than the slot width and a tab (144) extending away from the slot, the tab configured to be inserted between a first cavity (130) and a first coupler edge (Column 6, lines 17-35).
Regarding claim 20, Cuddy discloses (Figure 1) that the rotational element (122) is at least one of attached to, defined within, or extended from a  body surface portion of the body.

Allowable Subject Matter
Claims 5 and 12-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 5 and 12-17 were indicated allowable in the previous Office Action.  The newly cited Cuddy reference also does not disclose or suggest these limitations.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-11, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        December 19, 2022